[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff moves the court to hold the defendant, Gary CT Page 12683 Carlson, in contempt for disobeying a court order issued by Judge McLachlan on June 25, 1999, requiring the defendant to deliver certain personal property to the plaintiff and to transfer title of a 1991 Toyota Camry to her "as soon as possible."
Despite those orders, the defendant delayed transfer of the title to the plaintiff until September 2, 1999. The defendant failed to deliver the personal property to the plaintiff. The defendant contends that he could never arrive at a mutually convenient time to do so. The court finds that the plaintiff made several overtures regarding these arrangements which the defendant ignored. The court concludes his failure to deliver these items was deliberately designed to vex the plaintiff. Consequently, the defendant is found in contempt.
The court orally ordered the defendant to deliver the personal property to the plaintiff at 7 p. m., September 21, 1999, at the Killingly Public Library. The court also orders the defendant to pay $250 to the plaintiff in attorney's fees necessary to redress his contempt. The $250 must be paid on or before October 20, 1999, through plaintiff's counsel's office.
The court issues no orders regarding a $25 transfer of title fee, because the June 25, 1999 order is unclear as to which party would bear that burden.
Sferrazza, J.